Case:1:17-cV-00@20-DQN__D00#:57 Fi_|ed: 09114/18 3701‘84;§§19§|_9_#:__253__

STATE OF OHIO 5"_&{.“ : SS

¢'

coUNTY oscssssrocn_ m A/\D

S'I'EVEN DAVIS, being duly sworn according tel law, hereby deposes and states as follows:

1.
2.
3.

10.

il.

12.

13_

Aftiant is currently employed by the City .'of Solon Poiice Department at a sergeant
AH'iant has been a peace officer since 4:'0 ’ /2008_
Affiant has been employed by the Solon olice Department since 4/07/2008.

Attiant is a member of the Southeast eaLaw Enforcernent Network's (hereinafter,
"SEALE") Special Weapons and Tactics ereinafter "SWAT") nnit.

Attiant receives special training as a member of the SEALE SWAT unit including, but
not limited to: 8 hours per month for te practice and 4 hours per quarter for sniper
practice

activated to assist member departments -n the containment, cie-escalation and-ultimate

The purpose and intent of SEALE SW§S.T is to serve as a specialized, flexible unit,
control of all situations beyond the capabi@ ities of a traditional 011-duty police officer-.

At`iiant, as a member of the SEALE S _AT unit, routinely serves Warrants Within the
jurisdictions of SEALE member municip litics.

Affiant, as a member of the SBALE S
with a high risk search warrant by the C
on April 14, 2016.

|AT unit, was contacted, "paged out", to assist
eveiand Police Department's Gang Impact Unit

Affiant was a member of the SEALE L,WAT unit that assisted the CIeveland Police
Department in the execution of its Searchg Warrant at 19409 Milan Drive, Maple Heights,
Ohio ("the Premises ") on April 15, 2016.

Affiant did not acted in the capacity of die SWAT Tearn Commander with regard to the
April 15, 2016 Search Warra'nt.

The function of reviewing the April 15, 2016 search warrant is handled by the SEALE
Tearn Cornmander who served as the iaison between SEALE SWAT unit and the
Cieveland Police Department.

Affiant was one (1) of eleven (11) members of the SEALE SWAT present the Prenlises
on April 15, 2016, at approximately 7:0) a.rn., to assist the CPD in the execution of a
Search Wairant.

On April 15, 2016, at approximately 7:00 a.m., members of the SEALE SWAT unit
knocked (on the front door) of the Premi..es and announced that they were police officer
executing on a warrant

EleBrr

I

 

 

 

Case: l:l?-cv-00620-DCN Doc #: 57 Filed: 09/14/18 38 ot84. PagelD #; 254

14. Upon no one nom the horne answering the door, members of the SEALE SWAT unit
breached the front door.

15. Upon the door being breached, Affiant deployed a Noise and Flash Diversionary Device
(NFDD) into the threshold of the home.

16. Afiiant, Sgt, Kulak, and Officer Dodge were the first members of the SEALE SWAT unit
to entered into the home following the NFDD.

17 . Affiant heard a gunshot from inside the home immediately upon entering into the home.

18. Aii`zant and the other members of the SEALE SWAT unit's sole involvement in the
execution of any search wanant, and in particular tire search Warrant identified in 1[1(3
above, is limited to securing the property and persons present at the location.

i9. Once Aftiant and the other members of the SEALE SWAT unit secure the property and
location identitied in the search warrant, the investigating police entity involved
compietes its search pursuant to the terms of the warrant

2f1 Aftiant had no involvement in the search of the Premises on April 15, 2016.

21. Affiant had no involvement investigating any crime that occurred at the Premises on
April 15, 2016.

22. The Maple Height Poliee Department, and not Afiiant nor the Solon Police Department,
investigated and arrested Andrew Carr on April 15, 2016.

23. Affiant did not testify before the Cuyaho`ga Colmty Grand Jury on Mr. Carr‘s criminal
oase.

24. Affiant was never subpoenaed to testify iniCarr‘s criminal ease

25. Aftiant was never consulted by the Cuyahoga County Prosecutor‘s Office during the
pendency of Carr's criminal case, nor notiiied about the criminal case being dismissed

without prejudice z

26. Ai`tiant only involvement in Carr‘s criminal case was being identified as victims in the

hidictment.
is b ‘
l: (N\ND

sTEvEN n`]`§vts

AFFIANT FURTHER SAYE”IH NAUGHT.

SWORN TO BEFORE ME and subsdribed in my presence on this \3 day of
Septernber, 2018.

 

C;ase: 1:17-cv-00620~DCN Doe #: 57 Filed: 09/14/18 39 of84. Page|D #;255

ft
»"//' § ` )
.r‘ 4 r i`
n"\\\lll¢,, r'///£j/ / f `
eis ' z f il 355 ZP" /C’ .

NoTARY PUBLIC

 

 

 

 

